Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00826-CR

                                        IN RE Carlos V. DE LA O

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 11, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed this pro se petition for writ of mandamus on December 22, 2016. Relator has

been appointed counsel to represent him in connection with the appeal from his criminal

conviction. Relator is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means Relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. Id.; see also Gray

v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, Relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH



1
  This proceeding arises out of Cause No. 2001CR3651, styled The State of Texas v. Carlos V. De La O, pending in
the 187th Judicial District Court, Bexar County, Texas, the Honorable Steve Hilbig presiding.